Citation Nr: 1717069	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-01 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 10, 2011.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD on or after December 10, 2011.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a July 2014 rating decision, the RO increased the PTSD evaluation to 70 percent, effective from December 10, 2011.  Because this evaluation does not represent the highest possible benefit, the issue is in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the case for further development in November 2014.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to August 27, 2011, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.



2.  Since August 27, 2011, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

3.  The Veteran meets the schedular criteria for TDIU as of August 27, 2011.

4.  The Veteran's service-connected disability does not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to August 27, 2011, the criteria for an evaluation of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

2.  From August 27, 2011, to December 9, 2011, the criteria for an evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

3.  Since December 10, 2011, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the VA's duties to notify and assist have been met.  Regarding the PTSD claim, the Veteran is challenging the evaluation assigned in connection with the grant of service connection for this disability, and there is no need to provide additional notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).  The RO sent an adequate notice letter to the Veteran in January 2015 for the TDIU issue, which stems from the increased evaluation claim for PTSD.  All available service treatment records and post-service medical records have been obtained.  The Veteran has not identified any outstanding records pertinent to the issues decided herein.  See, e.g., January 2015 RO letter (requesting Veteran identify any VA and non-VA treatment providers and provide authorization forms for any additional non-VA health care providers for claimed disorders, as well as last employer information); November 2016 representative written statement (indicating Veteran has nothing further to submit and wanted Board to proceed with case).  Adequate VA examinations were also obtained.  Moreover, the Board notes that there has been substantial compliance with the prior remand directives.  Indeed, there has been no assertion that these duties have not been satisfied in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).


Increased Evaluation - PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, the now-assigned staged evaluations, but no higher, are warranted based on the evidence.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is currently assigned a 30 percent evaluation for his service-connected PTSD prior to December 10, 2011, and a 70 percent evaluation thereafter pursuant to 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), Diagnostic Code 9411.

Effective August 4, 2014, VA amended the portion of the rating schedule dealing with mental disorders and its adjudication regulations to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5) rather than the Fourth Edition (DSM-IV).  Because this case was certified to the Board prior to that time, the regulations pertaining to the DSM-IV are for application.  See 79 Fed. Reg. 45093 (Aug. 4, 2014) and 80 Fed. Reg. 14,308 (March 19, 2015) (adopting interim final rule as final).

Under the General Rating Formula, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are not meant to be an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  If the evidence shows that a veteran has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In addition, evaluation under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

In assessing the degree of psychiatric disability under the DSM-IV, Global Assessment of Functioning (GAF) scores are for consideration and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation of 50 percent is warranted for PTSD prior to August 27, 2011, and a 70 percent evaluation is warranted from August 27, 2011, to December 9, 2011.  In addition, the Board concludes and an initial evaluation in excess of 70 percent is not warranted on or after December 10, 2011.

The Veteran began mental health treatment with a private treatment provider (Dr. M.B.W.) in August 2010, shortly before the appeal period.  In an October 2010 evaluation report, Dr. M.B.W. noted that the Veteran had an excellent memory of his military service.  The Veteran had three previous marriages and attended the sessions with his current wife.  He reported that he had worked as a corrections officer from 1983 to 1999.  He then started work with his current employer.  In his current position, he investigates licensed establishment-related assaults on patrons involving guns, stabbings, and fighting.  He indicated that he may train a new inspector, but he otherwise functioned primarily by himself.  Dr. M.B.W. indicated that the Veteran's reported need to be watchful and wary has put to good use in employments situations that constantly brought him face to face with danger.  She also noted that he had symptoms including flashbacks triggered by sensory reminders, frequent nightmares, sleep disturbance, avoidance symptoms such as an inability to have sad or loving feelings and being distant or cutoff from others, being on guard, and startle response.

On mental status examination, the Veteran presented a consistent portrait over the course of several sessions and was neatly dressed, well-groomed, and well-spoken, with a connected and logical thought process.  Dr. M.B.W. noted that the Veteran was very relieved to be meeting with her, having kept his experienced bottled up for many years, and that he was able to maintain his thought patterns for the most part, with some dissociation when the topics became particularly disturbing; however, his wife was able to bring him back to the present.  She also noted that the Veteran's memory was good, but that he did rely on his wife in some circumstances.  In addition, she indicated that he remained primarily a solitary person, not really being social, and that his wife was also solitary.  Dr. M.B.W. diagnosed the Veteran with PTSD and assigned a GAF score of 45 to 50, determining that the Veteran exhibited serious impairment in the areas of social functioning. 

During the January 2011 VA examination, the Veteran reported that he continued to work for the same employer and that he had a good relationship with his wife of over two years and his three adult children.  He indicated that he had missed significant time at his job over the last year, but that this was not due to the effects of a mental health disorder.  Over the last year, he reported that he had regular interactions with his family, including going out to dinner with his wife on occasion, but had limited peer support.  He had been affected by the death of his brother the year prior, who had also served in the military.  He reported that he nightmares and sleep impairment every week and constant reminders of service given the nature of his job (shootings, fights, and blood).  He also reported symptoms including always looking over his shoulder and withdrawing from people and crowds, wanting to keep himself safe.

On mental status examination, the Veteran was fully oriented with good eye contact, his appearance and grooming were appropriate, his psychomotor activity was unremarkable, and his speech was normal.  There was no impairment of thought process or communication, and he did not have delusions or hallucinations, past or present suicidal thoughts, impaired impulse control, memory loss or impairment, presence of obsessive or ritualistic behavior which interfered with routine activity, or panic attacks.  The examiner noted that the Veteran had depressive symptoms, including a loss of interest in pleasurable activities, poor appetite, social isolation, and sleep disturbances that were secondary to his reported trauma symptoms.  The examiner diagnosed the Veteran with chronic PTSD, assigned a GAF score of 62, and determined that he only had one mental health disorder diagnosis.  The examiner also determined that the Veteran's symptoms were mild to moderate in severity and chronic and continuous in duration and frequency.  The examiner indicated that the Veteran's employment, activities of daily living, routine responsibilities, and physical health were not affected by his PTSD symptoms, but his family role (moderately affected), relationships (moderately to severely affected), leisure activities (moderately affected), and quality of life (mildly to moderately affected) were affected by these symptoms.

In a February 2011 evaluation report from Dr. M.B.W., the Veteran reported that he kept going to work, but found it harder to do because his memory and concentration were being increasingly impacted by thoughts of the past, causing him to fall behind in doing his reports.  He also reported that the focus on doing his claim had made it much more difficult to keep the separation.  He explained that a major part of his job was to go to the hospital and take pictures of injured or killed people, which was triggering memories more, and that as his exhaustion related to work grew, he was becoming more forgetful and less present.  He indicated that he wanted to keep working.  He also indicated that he tried to stay busy so that he did not think about the past.  The Veteran's wife observed that he had more distress when he slept at night, continued to have hypervigilance, and that he forgot to do tasks at home.

On mental status examination, the Veteran spoke well, and it was noted that he worked hard to try to keep himself under strict emotional control, not giving in to depression on the outside.  He tried to keep his emotions well-hidden and modulated.  Dr. M.B.W. described the Veteran's affect as more flat and indicated that his thought patterns were extremely logical and connected without much, if any, emotion, as he was trying harder than ever to avoid memories and fighting to not let his productivity at work decline further.  She also noted that he had panic attacks that were becoming more frequent, that his attention was impacted by his PTSD, and that he had more reported gaps in his memory.  The Veteran reported symptoms similar to those in the previous evaluation, including avoidance and arousal symptoms, but it was noted that his sense of humor was decreasing, and he now found it rare that he was able to bounce back.  Dr. M.B.W. continued the PTSD diagnosis, assigned a GAF score of 40 to 45, and determined that the Veteran had become less reliable and less productive in his performance.

In an April 2011 written statement, the Veteran reported that he had to try much harder to avoid memories of his military service, which was made more difficult by the nature of his current work.  He indicated that he experienced memories and panic-type feelings that were always with him and that he was overwhelmed by these feelings.  In another April 2011 written statement, the Veteran's wife reported her observations of her husband's behavior, including that he now brought his work reports home to finish them; he had to be reminded to do home projects; he refused to ride the subway; he did not sleep well, shaking when he slept and waking up very early; he looked around when they are out on errands or eating out; he panicked with sudden noises from unknown sources; he isolated and did not like being in crowds; and he was emotionally distant.  She indicated that his overall mood had noticeably changed in the year since his brother had died and that his thoughts of his military service were affecting him more.

Based on the foregoing, the Board finds that the Veteran's overall disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is more consistent with a 50 percent evaluation prior to August 27, 2011.

The Veteran had a history of recurring symptoms, including sleep disturbance, nightmares, flashbacks triggered by sensory reminders (including in his daily work), and increased difficulty concentrating, as set forth above.  Dr. M.B.W. determined that the Veteran showed serious impairment in the areas of social functioning, and the VA examiner determined that many of the social/non-work areas of the Veteran's life were at least moderately affected by his PTSD symptoms.

In addition, the record shows that the Veteran was having increasing difficulty completing his reports at work because of issues with concentration and memories; however, he remained able to perform his current job of many years, which is notable, given the nature of his work and his prior military service experiences.  He also indicated during his mental health treatment that he may train a new inspector and that he wanted to keep working.  The record also shows that the Veteran experienced difficulty, including increased thoughts about his military experiences, following the death of his brother, but that he maintained an ongoing relationship with his wife, despite otherwise withdrawing from people and crowds.  These symptoms support a 50 percent evaluation.

The Board does note that the record shows that the Veteran had some symptoms of the 70 percent criteria, including panic attacks and depressive symptoms, during this portion of the appeal period.  However, the record does not suggest that he had panic attacks or depression that were near-continuous in nature, affecting the ability to function independently, appropriately and effectively.  In other words, the Board finds that the record does not demonstrate that the Veteran's overall disability picture is consistent with a 70 percent evaluation for this portion of the appeal period, to include consideration of the Veteran and his wife's statements, the private treatment records, and the VA examination report.  The Veteran did not demonstrate a level of impairment consistent with the 70 percent criteria, nor did his symptoms caused occupational and social impairment with deficiencies in most areas, to include in areas referenced by the 70 percent criteria.  Mauerhan, supra, Vazquez-Claudio, supra.  To the extent that symptoms associated with this rating criteria may be shown or argued, the Board emphasizes that the Veteran's PTSD was not shown to be productive of more than occupational and social impairment with reduced reliability and productivity for this portion of the appeal period.

The Board acknowledges the GAF scores of 40 to 45, 45to 50, and 62 that were recorded during this portion of the appeal period.  A GAF score between 31 and 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work).  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 61 and 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130.

In this case, the GAF scores assigned by Dr. M.B.W. cover a range of impairment, and the Veteran's symptoms themselves do not reflect a level of impairment that is indicative of the lowest end of those scores.  In addition, the high GAF score assigned by the January 2011 VA examiner is somewhat inconsistent with the moderate level of social/non-work impairment identified in the body of the examination report.  In any event, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the private treatment records and the VA examiner's explanations to be the most probative evidence of the Veteran's psychological symptomatology.

Therefore, the Board finds that a 50 percent evaluation, but no higher, is warranted for PTSD prior to August 27, 2011, and the claim is granted to this extent.

From August 27, 2011, to December 9, 2011, the Board finds that the Veteran's overall disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is more consistent with a 70 percent evaluation.

In this regard, in a December 2011 evaluation report, Dr. M.B.W. indicated that, in recent months, the Veteran continued to have persistent sleep difficulties (now up and down all night), had become very hypervigilant (including repetitively checking the locks on all the doors), and had been having persistent, repetitive panic attacks three to four times a week.  She noted that the Veteran's condition had deteriorated significantly, and that there had been a major incident involving a flood in his basement after Hurricane Irene on August 27-28, 2011, that destroyed many of his service-related items and memorabilia.  She indicated that he punched a hole in the wall because he was angry, was constantly washing his hands, and was consistently checking the safety of any remaining military items.  She also indicated that the Veteran was now snapping at people, including his wife.  Dr. M.B.W. noted that the Veteran was having serious concentration and attention problems at work and that his wife was helping him by typing some of his reports.  She noted that the Veteran's mood had become quite depressed, assigned a GAF score of 40, and determined that all areas of the Veteran's occupational and social functioning were being impacted.

Based on the foregoing, the Board finds that the Veteran's overall disability picture more nearly approximated occupational and social impairment with deficiencies in most areas since the August 2011 basement flood that ruined his military items and memorabilia, given his attachment to these materials and survivor guilt documented in the record.  Dr. M.B.W.'s December 2011 assessment, the basis for the initial date of assignment of the 70 percent evaluation, shows that the Veteran had been experiencing these increased symptoms in recent months, leading to the assessment provided in that evaluation.

Nevertheless, the Board finds that the 70 percent evaluation remains appropriate on and after December 10, 2011.  The Veteran's overall disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is consistent with a 70 percent evaluation.  The private evaluations and VA examinations show that the Veteran has recurring symptoms, including chronic sleep impairment, a depressed mood, irritability, panic attacks more than three or four times a week, a flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The VA examination reports also show that he had neglect of personal appearance and hygiene, a symptom consistent with the 70 percent evaluation currently assigned.  See January 2012 VA examination report; September 2014 Dr. M.B.W. evaluation report; March 2016 VA examination report.  Moreover, the January 2012 VA examiner determined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity and assigned a GAF score of 50.  In the September 2014 private evaluation, Dr. M.B.W. focused on the Veteran's employability.  She did note that he continued to work in his job in which he had tenure, but that his PTSD was a permanent condition that affected all areas of his life.  The March 2016 VA examiner determined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas and that the Veteran's PTSD was essentially unchanged from the prior examination and had not improved or worsened.  See also November 2016 representative written statement (indicating Veteran has nothing further to submit and wanted Board to proceed with case).

The Board does note that the Veteran was observed to have a symptom of the 100 percent criteria of an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene in the January 2012 and March 2016 VA examination reports.  Nevertheless, the record during the entire appeal period does not demonstrate at any time that the Veteran's overall disability picture is consistent with a 100 percent evaluation, to include consideration of the Veteran and his wife's statements, the private treatment records, and the VA examination reports.  The Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have his symptoms caused total occupational and social impairment, to include in areas referenced by the 100 percent criteria.  Mauerhan, supra, Vazquez-Claudio, supra.

The Board acknowledges the GAF score of 50 that was recorded during the January 2012 VA examination and again finds the narratives contained in the private treatment records and the VA examiners' explanations to be the most probative evidence of the Veteran's psychological symptomatology.

Significantly, the Veteran has not been shown to have both total occupational and social impairment as required by the rating criteria.  Indeed, as noted above, he has remained employed and married.  

Therefore, the Board finds that a 70 percent evaluation, but no higher, is warranted for PTSD from August 27, 2011, to December 9, 2011, and the claim is granted to this extent.  The Board also finds that the weight of the evidence is against an evaluation in excess of 70 percent for PTSD on or after December 10, 2011.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied in this regard.  Gilbert, 1 Vet. App. 49 (1990).


TDIU

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is service-connected for PTSD, now 50 percent disabling prior to August 27, 2011, and 70 percent disabling thereafter.  The 50 percent evaluation does not meet the requirement for consideration of entitlement to TDIU on a schedular basis under 38 C.F.R. § 4.16(a), but the Veteran does meet the schedular criteria for TDIU since August 27, 2011.

It is recognized that the Board is precluded from assigning an extraschedular rating in the first instance; however, the Board must specifically adjudicate the issue of whether referral for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is warranted for the earlier portion of the appeal period.  Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the evidence does not show that the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation.

The Veteran has reported that he completed two years of community college.  Following service, he reported that he worked as a corrections officer from 1983 to 1999.  He then started work with his current employer.  In his current position, he investigates licensed establishment-related assaults on patrons involving guns, stabbings, and fighting.  He indicated that he may train a new inspector, but he otherwise functioned primarily by himself.  See, e.g., October 2010 Dr. M.B.W. evaluation report; January 2011 VA examination report.

In this case, the TDIU issue stems from the increased evaluation claim for PTSD.  The Veteran's representative has contended that Dr. M.B.W.'s September 2014 evaluation report "confirm[ed] that [the Veteran's] service-connected disabilities prevent employment."  Significantly, however, the record, including that report, shows that the Veteran has remained employed throughout the course of the appeal and for many years prior.  See, e.g., March 2016 VA examination report (Veteran reporting work with the government for 17 years).

In the February 2011 Dr. M.B.W. evaluation report, the Veteran also reported that he was not yet ready to be considered for unemployability because he wanted to keep working.

In an April 2011 written statement, the Veteran indicated that he was not sure how much longer he could work and keep doing his job.  In another April 2011 written statement, his wife observed that he had to take his work home to finish it.  In the December 2011 evaluation report, Dr. M.B.W. noted that the Veteran had serious concentration and attention problems at work and that his wife was helping him by typing some of his reports.  During the January 2012 VA examination, the Veteran reported that, since 2010, he had missed days frequently at work; however, this appears to be in conflict with his report on the January 2011 VA examination that he had missed significant time at his job over the last year, but that this was not due to the effects of a mental health disorder.  Based on the foregoing, the record shows that the Veteran has experienced difficulties with work because of PTSD-related symptoms; however, despite any issues or absenteeism due to his service-connected PTSD, there is no indication that the Veteran has been unemployed at any point during the appeal period.  In fact, the Veteran reported that his monthly earnings from his job were approximately $4200 in a subsequent April 2014 written statement, indicating that he was able to continue successfully working in a substantially gainful occupation.

In the September 2014 evaluation report focused on employability, Dr. M.B.W. noted that the Veteran had been trained to think and make decisions and be flexible in finding solutions to get to objectives, something he always had the ability to do.  He had tenure in his office and knew the correct way to do things, but Dr. M.B.W. found that he could not work well with a group of fellow employees at that point because of his arousal symptoms of anger and irritability.  He was noted to come home upset and irritable after working with the public, which was a necessary part of his job.  Although he was frustrated by having a supervisor that was younger than him, he was able to get along fairly well with the supervisor because he followed the order of rank as part of the job.  He reported that he continued to do investigative work of incidents at night because there were fewer persons around to bother him or challenge him, and he worked most productively when he was left alone.  Dr. M.B.W. noted that, if the Veteran was permitted to use his judgment as based on his experience and job knowledge, he did fairly well.

In January 2015, the AOJ sent the Veteran a letter requesting additional employment information in support of his claim.  In a November 2016 written statement, his representative indicated that the Veteran did not have anything further to submit and wanted VA to proceed with case.

The Board does acknowledge the Veteran's reported frustrations with his job and that his PTSD causes difficulties for him at his job, such as irritability, having his mind wander, and wanting to be left alone.  However, the Board notes that such symptomatology is already contemplated in the currently assigned staged evaluations for this service-connected disability.  These difficulties alone do not establish that he is unable to obtain or maintain employment, but rather, show that he has occupational impairment.

In summary, the Veteran undoubtedly has industrial impairment as a result of his service-connected PTSD, as evidenced by the now-assigned 50 percent and 70 percent evaluations.  However, the evidence does not establish that his service-connected disability precludes gainful employment.  The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired; the record must reflect some factor which takes the case outside the norm) and 38 C.F.R. § 4.15.  On review of the record, the Board finds that the evaluation assigned under the VA Schedule for Rating Disabilities accurately reflects the Veteran's overall impairment to his earning capacity due to his service-connected disability.  Thus, entitlement to TDIU is not warranted.

Based on the foregoing, the Board finds that the requirements for TDIU have not been met.  Thus, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.



ORDER

An initial evaluation of 50 percent, but no higher, for PTSD prior to August 27, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial evaluation of 70 percent, but no higher, for PTSD from August 27, 2011, to December 9, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 70 percent for PTSD on or after December 10, 2011, is denied.

Entitlement to TDIU is denied. 




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


